Case 1:21-cv-20533-PCH Document 12 Entered on FLSD Docket 03/25/2021 Page 1 of 15




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION


   JOSEPH NABAKA and AUDREYA,                    )           Case No.: 1:21-cv-20533-PCH
   MCLEAN a/k/a AUDREYA NABAKA,
                                                 )
             Plaintiffs,
                                                 )
   v.
                                                 )
   RUSHMORE LOAN MANAGEMENT
   SERVICES, LLC,                                )

         Defendant.                     )
   ____________________________________

                               MOTION TO DISMISS COMPLAINT

           COMES NOW, the Defendant, RUSHMORE LOAN MANAGEMENT SERVICES,

  LLC, by and through undersigned counsel and pursuant to Rule 12(b)(6) of the Federal Rules of

  Civil Procedure, and hereby files this Motion to Dismiss Complaint filed by Plaintiffs, and in

  support thereof, states as follows:

        1. The Plaintiffs filed the subject Complaint against Defendant on February 8, 2021, wherein

           Plaintiffs allege six (6) separate counts for relief against Defendant that include: (1)

           Violation of 12 C.F.R. §1024.35(e) and 12 U.S.C. §§2605(e) and (k) (RESPA); (2)

           Violation of 12 C.F.R. §1024.36(d) and 12 U.S.C. §§2605(e) and (k) (RESPA); (3)

           Violation of 15 U.S.C. §1692e(2)(A) (FDCPA); (4) Violation of 15 U.S.C. §1692e(8)

           (FDCPA); (5) Violation of 15 U.S.C. §1692e(10) (FDCPA); and (6) Violation of

           §559.72(9), Fla. Stat. (FCCPA).

        2. As confirmed by the Complaint, Defendant services the mortgage loan encumbering

           Plaintiff’s real property, which is currently in default and the subject of a mortgage


                                                                                           Page 1 of 15
  FL2021-00185
Case 1:21-cv-20533-PCH Document 12 Entered on FLSD Docket 03/25/2021 Page 2 of 15




          foreclosure action currently pending Miami-Dade County Circuit Court, Case No. 2018-

          029735-CA-01 (J.P. Morgan Mortgage Acquisition Corp. v. Audreya McLean Nabaka,

          Joseph Nabaka, et al.).

      3. While Plaintiffs’ Complaint contains various generic legal conclusions couched as factual

          allegations, a full review of the Complaint reveals that the main underlying factual

          allegation upon which all of the causes of action asserted by Plaintiffs are based arise out

          of the circumstances surrounding a loan modification offered by Defendant to Plaintiffs

          back in December of 2015.

      4. Pursuant to the terms of the modification agreement, the loan modification would become

          permanent after a 10-month trial payment period. Additionally, the first payment under the

          modification was due January 1, 2016, and the modification required that an escrow

          account be set up for purposes of paying the annual taxes and insurance. Please see Exhibit

          2 attached to Plaintiffs’ Complaint.

      5. According to the allegations contained in the Complaint, the Defendant “failed to timely

          disburse the hazard insurance premium from the [Plaintiffs’] escrow account that was due

          in or around November 2015”, approximately two (2) months prior to the subject loan

          modification establishing the escrow account. Please see ¶43 of Complaint.

      6. Plaintiffs go on to allege that they paid the insurance premium personally and “were due a

          reimbursement for the same from [Defendant] as the Modification established an escrow

          account”. Please see ¶44 of Complaint. Interestingly, Plaintiffs do not mention or reference

          fact that the insurance premium was allegedly due and paid prior to the Modification

          Agreement effective date.




                                                                                             Page 2 of 15
  FL2021-00185
Case 1:21-cv-20533-PCH Document 12 Entered on FLSD Docket 03/25/2021 Page 3 of 15




      7. Subsequently, the Defendant reimbursed Plaintiffs’ for the insurance premium in June

          2016, which ultimately lead to a negative escrow balance in the mortgage loan account and

          increased monthly escrow payment (especially once added to the amount that needed to be

          collected monthly to pay the next annual insurance premium). Please see ¶45 and 47 of

          Complaint. Again, the Plaintiffs fail to mention or reference the fact that the escrow

          account was just established upon the start of the modification, and that the account had a

          zero balance at the start of the modification. Please see Exhibit 2 attached to the Complaint.

      8. Even though it is obvious and expected that an escrow advance against an escrow account

          with a $0 balance would create a deficiency in the escrow account, Plaintiffs’ go on to

          allege that it was the Defendant that “improperly caused [the] escrow deficiency”. Please

          see ¶48 of Complaint.

      9. As a result of the escrow deficiency, the monthly payments in turn increased, and rather

          than pay the increased amount, Plaintiffs chose to continue sending in the lower initial

          monthly payment under the modification, thereby leading to Plaintiffs ultimately

          defaulting under the modification and not successfully completing same. Please see ¶51 of

          Complaint. While Plaintiffs point this fact out in their Complaint, they fail to direct the

          Court’s attention to the terms of the Modification agreement, attached as Exhibit 2 to the

          Complaint, which specifically states in Section 3 (C) that the “escrow payments may be

          adjusted periodically in accordance with applicable law and therefore my total monthly

          payment may change accordingly”.

      10. After defaulting under the modification, Plaintiffs proceeded to file various complaints

          with the Florida Office of Financial Regulation, CFPB, and Office of the Florida Attorney

          General, and after that tactic didn’t work for Plaintiffs, they began the process of sending


                                                                                               Page 3 of 15
  FL2021-00185
Case 1:21-cv-20533-PCH Document 12 Entered on FLSD Docket 03/25/2021 Page 4 of 15




          various requests to Defendant demanding various documents and records unrelated to the

          servicing of the loan. Specifically, Plaintiffs sent a Request for Information and Notice of

          Errors letters to Defendant on or about May 13, 2020, and again on November 17, 2020.

          Please see Exhibits 4, 5 and 8 attached to the Complaint.

      11. Defendant timely acknowledged and responded to the request letters, but unsurprisingly,

          Plaintiffs were not satisfied with the responses, even though their requests were clearly

          duplicative of each other and of past complaints and requests addressed with the Florida

          Office of Financial Regulation, CFPB, and Office of the Florida Attorney General.

      12. As Plaintiffs’ own Complaint, allegations, and exhibits attached thereto demonstrate, all

          these requests and complaint made were related to the failed loan modification offered in

          December 2015 and the insurance premium paid in November 2015 for which Plaintiffs

          demanded a refund of from Defendant that lead to a negative escrow balance and higher

          monthly payments. More specifically, the requests were directed to escrow disbursements

          made almost four (4) years before the date of the request letters.

      13. Against this factual background, as established by Plaintiffs’ Complaint and attachments

          thereto, Plaintiffs have alleged various violations under RESPA, FDCPA, and FCCPA

          (Florida’s version of the FDCPA). Pursuant to the below memorandum of law, Plaintiffs’

          Complaint fails to state a claim upon which relief can be granted and should be dismissed.



                                    MEMORANDUM OF LAW

                                         Standard of Review

          Federal Rule of Civil Procedure 8(a)(2) requires only "a short and plain statement of the

  claim showing that the pleader is entitled to relief," in order to "give the defendant fair notice of


                                                                                              Page 4 of 15
  FL2021-00185
Case 1:21-cv-20533-PCH Document 12 Entered on FLSD Docket 03/25/2021 Page 5 of 15




  what the . . . claim is and the grounds upon which it rests." Conley v. Gibson, 355 U.S. 41, 47, 78

  S. Ct. 99, 2 L. Ed. 2d 80 (1957) While a complaint attacked by a Rule 12(b)(6) motion to

  dismiss does not need detailed factual allegations, ibid.; Sanjuan v. American Bd. of Psychiatry

  and Neurology, Inc., 40 F.3d 247, 251 (CA7 1994), a plaintiff's obligation to provide

  the "grounds" of his "entitle[ment] to relief" requires more than labels and conclusions, and a

  formulaic recitation of the elements of a cause of action will not do, see Papasan v. Allain, 478

  U.S. 265, 286, 106 S. Ct. 2932, 92 L. Ed. 2d 209 (1986) (on a motion to dismiss, courts "are not

  bound to accept as true a legal conclusion couched as a factual allegation"). Factual allegations

  must be enough to raise a right to relief above the speculative level, see 5 C. Wright & A. Miller,

  Federal Practice and Procedure § 1216, pp 235-236 (3d ed. 2004) (hereinafter Wright & Miller)

  ("[T]he pleading must contain something more . . . than . . . a statement of facts that merely creates

  a suspicion [of] a legally cognizable right of action"), on the assumption that all the allegations in

  the complaint are true (even if doubtful in fact), see, e.g., Swierkiewicz v. Sorema N. A., 534 U.S.

  506, 508, n. 1, 122 S. Ct. 992, 152 L. Ed. 2d 1 (2002); Neitzke v. Williams, 490 U.S. 319, 327, 109

  S. Ct. 1827, 104 L. Ed. 2d 338 (1989) ("Rule 12(b)(6) does not countenance . . . dismissals based

  on a judge's disbelief of a complaint's factual allegations"); Scheuer v. Rhodes, 416 U.S. 232, 236,

  94 S. Ct. 1683, 40 L. Ed. 2d 90 (1974) (a well-pleaded complaint may proceed even if it appears

  "that a recovery is very remote and unlikely").See Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007).

          "When considering [facial] challenges, the court must, as with a Rule 12(b)(6) motion, take

  the complaint's allegations as true." Carmichael v. Kellogg, Brown & Root Services, Inc., 572 F.3d

  1271, 1279 (11th Cir. 2009) "However, [the court is] not required to accept mere conclusory

  allegations as true, nor [is it] required to accept as true allegations in the complaint that are contrary

  to factual details presented in the exhibits. Rather, 'when the exhibits contradict the general and


                                                                                                  Page 5 of 15
  FL2021-00185
Case 1:21-cv-20533-PCH Document 12 Entered on FLSD Docket 03/25/2021 Page 6 of 15




  conclusory allegations of the pleading, the exhibits govern.'" Lawrence v. U.S., 597 Fed. Appx.

  599, 602 (11th Cir. 2015). "Exhibits to the complaint are considered a part of the complaint for all

  purposes, [] and may therefore be considered in deciding a motion to dismiss." Id.

        Count One – Violations of 12 C.F.R. §1024.35(e) and 12 U.S.C. §§2605(e) and (k)

                 (Failure to timely and properly respond to NOE #1 and NOE #2)

          Count One of Plaintiffs’ Complaint alleges Defendant violated 12 C.F.R. §1024.35(e) and

  12 U.S.C. §§2605(e) and (k) and seeks statutory and actual damages. The underlying basis for

  Plaintiff’s allegations surround the two (2) separate Notice of Error letters of May 13, 2020 and

  November 17, 2020, wherein Plaintiffs alleged various errors relating to the mortgage loan arising

  out of the January 2016 loan modification and the 2015/2016 hazard insurance escrow advance.

  Even though Plaintiffs admit in their Complaint that Defendant timely and substantively responded

  to the Notice of Error letters, Plaintiffs nonetheless argue that Defendant violated the previously

  said statutory provisions, because Defendant “did not admit that any errors occurred as alleged”

  (¶86), “did not perform a reasonable investigation” (¶87), “claimed that no errors occurred” (¶88),

  and “claimed that the errors alleged were duplicative of a prior notice of error” (¶89).

          Contrary to Plaintiffs’ legally conclusory allegations, a closer review of Plaintiffs’

  Complaint, along with the Defendant’s 125-page Response to the Notice of Error letter attached

  as Exhibit 6 to the Complaint, reveals that Plaintiffs’ allegations don’t really concern Defendant’s

  compliance with §1024.35(e), but rather, Plaintiffs are dissatisfied and disagree with the substance

  of the response they received from Defendant. Plaintiffs’ dissatisfaction with the Defendant’s

  Response does not give rise to a cause of action under 12 C.F.R. §1024.35(e) and 12 U.S.C.

  §§2605(e) and (k). A review of Exhibit 6 clearly indicates that Defendant did in fact “perform a

  reasonable investigation” and provided the Plaintiffs with the “written notification” required under


                                                                                             Page 6 of 15
  FL2021-00185
Case 1:21-cv-20533-PCH Document 12 Entered on FLSD Docket 03/25/2021 Page 7 of 15




  §1024.35(e)(1)(i)(B). Additionally, Defendant’s Response also advised the Plaintiffs that their

  requests are “Duplicative” and enclosed copies of the three (3) prior Responses Defendant had

  sent Plaintiffs. Pursuant to §1024.35(g)(1)(i), Defendant was not even required to comply with

  §1024.35(e) with respect to the Notice of Error letters, as the errors asserted by Plaintiffs in the

  letters were “substantially the same as an error previously asserted by the borrower for which the

  servicer has previously complied with its obligation to respond”. Defendant even attached its three

  (3) previous responses to its Responses to the Notice of Errors referenced in the Complaint. A

  review of all the responses reveals that all the responses concerned “substantially the same” issue,

  which was the 2016 loan modification and 2015/2016 insurance escrow advance.

          With respect to Plaintiffs’ claim for damages for this Count, they have failed to plead with

  the required particularity, a showing or causal relationship between the alleged RESPA violations

  (i.e., failure to respond timely/properly to request) and the actual damages. Please see, Hintz v.

  JPMorgan Chase Bank, NA, 686 F.3d 505, 510-11 (8th Cir. 2012) (damages for a RESPA claim

  must be pled with particularity showing that a failure to respond or give notice has caused actual

  harm). Additionally, Plaintiffs failed to plead “actual” damages. Plaintiffs have pled they suffered

  damages by way of incurring attorney’s fees and costs in sending their multiple requests to

  Defendant and defending the mortgage foreclosure action. However, attorney’s fees and costs do

  not constitute actual damages. Please see, Whittier v. Ocwen Loan Servicing, LLC, 594 Fed. Appx.

  833, 836-837 (5th Cir. 2014) (attorney’s fees and costs incurred as result of alleged RESPA

  violation does not constitute “actual” damages). While Plaintiffs make vague and general claims

  of emotional distress, inability to get SBA loan, and harm to credit rating, there is absolutely no

  specific showing of a causal relationship between the alleged RESPA violations (i.e., failure to

  respond timely/properly to request) and the actual damages.


                                                                                             Page 7 of 15
  FL2021-00185
Case 1:21-cv-20533-PCH Document 12 Entered on FLSD Docket 03/25/2021 Page 8 of 15




          In summary, Defendant was not required to respond to the subject Notice of Errors under

  §1024.35(g)(1)(i), as they were duplicative of prior requests already responded to by Defendant,

  and notwithstanding this exception, Defendant still provided a detailed, 125-page response that

  clearly indicates the Defendant performed a “reasonable investigation” and provided Plaintiffs

  with the “written notification” required under §1024.35(e)(1)(i)(B). To the extent Plaintiffs are

  “confused or unsatisfied” with the Defendant’s Response, that does not rise to a violation of

  RESPA or 12 C.F.R. §1024.35(e) and 12 U.S.C. §§2605(e) and (k). Please see, Bates v. JPMorgan

  Chase Bank, NA, 768 F.3d 1126, 1134-35 (11th Cir. 2014) (Court found there is no RESPA

  violation where borrower was merely "confused and/or unsatisfied" with the answer from the

  servicer where servicer provided written explanation for its belief that borrower's account was

  correct). The fact that the substance of a response may not be what the receiving party wants to

  hear does not negate the fact a response was given, and in this case, a 125-page response was

  provided (not to mention the multiple responses previously provided). Additionally, Plaintiffs

  failed to plead actual damages with the required particularity, a showing or causal relationship

  between the alleged RESPA violations (i.e., failure to respond timely/properly to request) and the

  actual damages. In light of the foregoing, all of which is established by Plaintiffs’ own Complaint

  and attachments thereto, this Count fails to state a claim upon which relief can be granted and

  should be dismissed.

        Count Two – Violations of 12 C.F.R. §1024.36(d) and 12 U.S.C. §§2605(e) and (k)

                 (Failure to timely and properly respond to RFI #1 and RFI #2)

          Count Two of Plaintiffs’ Complaint, similar to Count One, alleges the Defendant violated

  12 C.F.R. §1024.36(d) and 12 U.S.C. §§2605(e) and (k) and seeks statutory and actual damages.

  The underlying basis for Plaintiff’s allegations surround the two (2) separate Request for


                                                                                            Page 8 of 15
  FL2021-00185
Case 1:21-cv-20533-PCH Document 12 Entered on FLSD Docket 03/25/2021 Page 9 of 15




  Information letters, dated May 13, 2020 and November 17, 2020, which were sent along with the

  Notice of Error letters of May 13, 2020 and November 17, 2020 that are the subject of Count One.

  In the Request for Information letters, each of which is 7 pages long, Plaintiffs alleged various

  errors/disputes relating to the mortgage loan arising out of the January 2016 loan modification and

  the 2015/2016 hazard insurance escrow advance. Plaintiffs also requested various documentation,

  some of which related to servicing of the loan and some of which had absolutely no relation to

  servicing and mirrored more of a discovery request in a lawsuit rather than a request permitted

  under §1024.36(d). Even though Plaintiffs admit in their Complaint that Defendant timely and

  substantively responded to their Request for Information letters, along with and at the same time

  as its response to the Notice of Error letters, Plaintiffs nonetheless argue that Defendant violated

  the previously said statutory provisions, because Defendant “failed to provide various documents

  requested” (¶114). Plaintiff further alleges that Defendant failed to respond to their 2nd Request for

  Information letter that was sent a few months after the first Request (¶123).

          Contrary to Plaintiffs’ legally conclusory allegations, a closer review of Plaintiffs’

  Complaint, along with the Defendant’s 125-page Response to the Notice of Error and Request for

  Information letter attached as Exhibit 6 to the Complaint, reveals that Plaintiffs’ allegations don’t

  really concern Defendant’s compliance with §1024.36(d), but rather, just like Count One, Plaintiffs

  are again dissatisfied and disagree with the substance of the response they received from

  Defendant. Plaintiffs’ dissatisfaction with the Defendant’s Response does not give rise to a cause

  of action under 12 C.F.R. §1024.36(d) and 12 U.S.C. §§2605(e) and (k). A review of Exhibit 6

  clearly indicates that Defendant did in fact provide the “borrower with the requested information

  and contact information…” and complied with all requirements in §1024.36(d)(1). Additionally,

  Defendant’s Response also advised the Plaintiffs that their requests are “Duplicative” and enclosed


                                                                                               Page 9 of 15
  FL2021-00185
Case 1:21-cv-20533-PCH Document 12 Entered on FLSD Docket 03/25/2021 Page 10 of 15




   copies of the three (3) prior Responses Defendant had sent Plaintiffs.                 Pursuant to

   §1024.36(f)(1)(i), Defendant was not even required to comply with §1024.36(d) with respect to

   the Request for Information letters that are the subject of this Count, as the requested information

   in the letters were “substantially the same as information previously requested by the borrower for

   which the servicer has previously complied with its obligation to respond”. Defendant even

   attached its three (3) previous responses to its Responses (Exhibit 6 to Complaint). A review of all

   the responses reveals that they all concerned “substantially the same as information previously

   requested by the borrower for which the servicer has previously complied with its obligation to

   respond”. As such, Defendant was exempt from the requirements of §1024.36(d), pursuant to

   §1024.36(f)(1)(i).

           With respect to Plaintiffs’ claim for damages for this Count, they have failed to plead with

   the required particularity, a showing or causal relationship between the alleged RESPA violations

   (i.e., failure to respond timely/properly to request) and the actual damages. Please see, Hintz v.

   JPMorgan Chase Bank, NA, 686 F.3d 505, 510-11 (8th Cir. 2012) (damages for a RESPA claim

   must be pled with particularity showing that a failure to respond or give notice has caused actual

   harm). Additionally, Plaintiffs failed to plead “actual” damages. Plaintiffs have pled they suffered

   damages by way of incurring attorney’s fees and costs in sending their multiple requests to

   Defendant and defending the mortgage foreclosure action. However, attorney’s fees and costs do

   not constitute actual damages. Please see, Whittier v. Ocwen Loan Servicing, LLC, 594 Fed. Appx.

   833, 836-837 (5th Cir. 2014) (attorney’s fees and costs incurred as result of alleged RESPA

   violation does not constitute “actual” damages). While Plaintiffs make vague and general claims

   of emotional distress, inability to get SBA loan, and harm to credit rating, there is absolutely no

   specific showing of a causal relationship between the alleged RESPA violations (i.e., failure to


                                                                                             Page 10 of 15
   FL2021-00185
Case 1:21-cv-20533-PCH Document 12 Entered on FLSD Docket 03/25/2021 Page 11 of 15




   respond timely/properly to request) and the actual damages.

           In summary, Defendant was not required to respond to the subject Requests for Information

   under §1024.36(f)(1)(i), as they were duplicative of prior requests already responded to by

   Defendant, and notwithstanding this exception, Defendant still provided a detailed, 125-page

   response that clearly indicates the Defendant did in fact provide the “borrower with the requested

   information and contact information…” and complied with all requirements in §1024.36(d)(1).

   Plaintiffs’ Requests (Exhibits 4 and 8) also requested information and documents that that did not

   concern, or have anything to do with, the “servicing” of the loan. Please see, Knopp v. J.P. Morgan

   Chase Bank & Co., 684 Fed. Appx. 579, 581 (7th Cir. 2017) (“RESPA requires responses only to

   written inquiries that seek information regarding the servicing of the loan.”); and Diedrich v.

   Ocwen Loan Servicing, LLC, 2020 U.S. Dist. LEXIS 104327 (E.D. Wis. 2020) (“for an inquiry to

   be a qualified written request it must relate to the "servicing" of the loan…[and] 'Servicing' means

   'receiving any periodic payments from a borrower pursuant to the terms of any loan, including

   amounts for escrow accounts ... , and making the payments of principal and interest and such other

   payments with respect to the amounts received from the borrower as may be required' by the terms

   of the loan.") citing and quoting, Perron v. J.P. Morgan Chase Bank, N.A., 845 F.3d 852, 857 (7th

   Cir. 2017); Mikulski v. Wells Fargo Bank, N.A., No. 17-CV-179, 2017 U.S. Dist. LEXIS 136834,

   at *6 (E.D. Wis. Aug. 25, 2017). The fact that the substance of a response may not be what the

   receiving party wants to hear does not negate the fact a response was given, and in this case, a 125-

   page response was provided (not to mention the multiple responses previously provided).

   Additionally, Plaintiffs failed to plead actual damages with the required particularity, a showing

   or causal relationship between the alleged RESPA violations (i.e., failure to respond

   timely/properly to request) and the actual damages. In light of the foregoing, all of which is


                                                                                              Page 11 of 15
   FL2021-00185
Case 1:21-cv-20533-PCH Document 12 Entered on FLSD Docket 03/25/2021 Page 12 of 15




   established by Plaintiffs’ own Complaint and attachments thereto, this Count fails to state a claim

   upon which relief can be granted and should be dismissed.

       Counts Three, Four, and Five – Violations of 15 U.S.C. §§1692e(2)(A), 1692e(8), and

                                     1692e(10) (FDCPA Claims)

           Counts Three, Four, and Five of Plaintiffs’ all allege separate causes of action for

   violations of 15 U.S.C. §1692e of the FDCPA. Count Three alleges Defendant violated

   §1692e(2)(A) in that Defendant “falsely represented the character, amount, or legal status of

   Plaintiffs’ mortgage” in the monthly mortgage statements, which reflected the past due status of

   the loan along with the amounts owed under the loan for advances and fees. Count Four alleges

   Defendant violated §1692e(8), because “based on [Plaintiffs’] information and belief”, Defendant

   “reported false information concerning the character, legal status, or amount of Plaintiff’s

   mortgage to certain reporting agencies” (¶142), as the monthly mortgage statement sent by

   Defendant states that “Late payments, missed payments or other defaults on your account may be

   reflected in your credit report” (¶141). Count Five alleges Defendant violated §1692e(10) by

   “using false representations and deceptive means in an attempt to collect a debt from Plaintiffs”,

   due to the fees and advances that are due and owing under the loan.

            While all three (3) counts concern different alleged violations of the FDCPA, they all

   concern and relate back to the same event from which this case arose, which is the failed loan

   modification offered in December 2015 and the insurance premium paid in November 2015 for

   which Plaintiffs demanded a refund of from Defendant that lead to a negative escrow balance and

   higher monthly payments. These events occurred over four (4) years ago. Under §1692k(d), an

   action for an alleged violation of §1692e must be brought “within one year from the date on which

   the violation occurs”. While Plaintiffs have attempted to artfully plead Counts Three, Four and


                                                                                            Page 12 of 15
   FL2021-00185
Case 1:21-cv-20533-PCH Document 12 Entered on FLSD Docket 03/25/2021 Page 13 of 15




   Five in a manner so as to avoid this one-year limitation, an overall review and consideration of

   Plaintiff’s Complaint and exhibits attached thereto make clear that this action is based upon matters

   that occurred over four (4) years prior to the filing of this action, which is the 2015/2016 failed

   loan modification and insurance escrow advance episode. As such, Counts Three, Four and Five

   should be dismissed as they are barred by the statute of limitations contained in §1692k(d).

           In addition to being barred by the statute of limitations, Counts Three, Four and Five also

   fail to state a claim upon which relief can be granted, as they are nothing more than general,

   conclusory legal conclusions without any supporting allegations of fact. See, Papasan v. Allain,

   478 U.S. 265, 286, 106 S. Ct. 2932, 92 L. Ed. 2d 209 (1986) (on a motion to dismiss, courts "are

   not bound to accept as true a legal conclusion couched as a factual allegation"). Factual allegations

   must be enough to raise a right to relief above the speculative level, see 5 C. Wright & A. Miller,

   Federal Practice and Procedure § 1216, pp 235-236 (3d ed. 2004) (hereinafter Wright & Miller)

   ("[T]he pleading must contain something more . . . than . . . a statement of facts that merely creates

   a suspicion [of] a legally cognizable right of action").

           In light of the foregoing, Counts Three, Four and Five should be dismissed.

                   Count Six – Violation of §559.72(9), Fla. Stat. (FCCPA Claim)

           Count Six of the Complaint alleges Defendant violated §559.72(9), Fla. Stat., by “claiming,

   attempting, or threatening to enforce a debt when [Defendant] knew that the debt was not

   legitimate, or asserting the existence of some other legal right when [Defendant] knew that right

   did not exist” (¶161). Just like Counts Three, Four, and Five, Count Six also concerns and relates

   back to the same event from which this case arose, which is the failed loan modification offered

   in December 2015 and the insurance premium paid in November 2015 for which Plaintiffs

   demanded a refund of from Defendant that lead to a negative escrow balance and higher monthly


                                                                                               Page 13 of 15
   FL2021-00185
Case 1:21-cv-20533-PCH Document 12 Entered on FLSD Docket 03/25/2021 Page 14 of 15




   payments. These events occurred over four (4) years ago. Pursuant to §559.77(4), Fla. Stat., an

   action under §559.72(9) “must be commenced within 2 years after the date the alleged violation

   occurred”. A review of the Complaint and exhibits attached thereto clearly shows that Count Six

   (and entire Complaint) arises out of the events that occurred over four (4) years ago. As such,

   Count 6 should be dismissed as it is barred by the statute of limitation contained in §559.77(4).

           In addition to being barred by the statute of limitations, Count Six also fails to state a claim

   upon which relief can be granted, as it contains nothing more than general, conclusory legal

   conclusions without any supporting allegations of fact. See, Papasan v. Allain, 478 U.S. 265, 286,

   106 S. Ct. 2932, 92 L. Ed. 2d 209 (1986) (on a motion to dismiss, courts "are not bound to accept

   as true a legal conclusion couched as a factual allegation"). Factual allegations must be enough to

   raise a right to relief above the speculative level, see 5 C. Wright & A. Miller, Federal Practice

   and Procedure § 1216, pp 235-236 (3d ed. 2004) (hereinafter Wright & Miller) ("[T]he pleading

   must contain something more . . . than . . . a statement of facts that merely creates a suspicion [of]

   a legally cognizable right of action").

           In light of the foregoing, Count Six should be dismissed.



           WHEREFORE, Defendant respectfully requests entry of an Order dismissing Plaintiffs’

   Complaint with prejudice, awarding Defendant all attorneys’ fees and costs incurred in having to

   defend this action as authorized under the relevant statutory provisions, and for any further relief

   deemed just and proper.




                                                                                                 Page 14 of 15
   FL2021-00185
Case 1:21-cv-20533-PCH Document 12 Entered on FLSD Docket 03/25/2021 Page 15 of 15




                               CERTIFICATE OF SERVICE
           I hereby certify a true and correct copy of the foregoing was served by CM/ECF,

    facsimile transmission and/or U.S. Mail on March 25, 2021, to the following parties:


   VIA CM/ECF

   Joseph and Audreya Nabaka
   c/o Jessica L. Kerr, Esq.
   The Advocacy Group
   100 S. Biscayne Blvd., Ste. 3122
   Miami Beach, FL 33131
   Email: service@advocacypa.com
   Email: jkerr@advocacypa.com

   Joseph and Audreya Nabaka
   c/o DannLaw
   P.O. Box 6031040
   Cleveland, OH 44103
   notices@dannlaw.com
                                                Respectfully submitted,

                                                /s/Ezra Scrivanich
                                                Ezra Scrivanich, Esq.
                                                Florida Bar No.28415
                                                MCMICHAEL TAYLOR GRAY, LLC
                                                3550 Engineering Drive, Suite 260
                                                Peachtree Corners, GA 30092
                                                Telephone: (404) 474-7149
                                                Facsimile: (404) 745-8121
                                                E-mail:escrivanch@mtglaw.com
                                                Attorney for Defendant




                                                                                           Page 15 of 15
   FL2021-00185
